PER CURIAM:
Paul McDonald appeals the district court’s order denying in part and granting in part his motion to supplement his claim and denying his motion for a court order authorizing the use of certified mail for all of his outgoing legal mail. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. *106541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order McDonald seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.